Citation Nr: 0106381	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that determination, the RO denied the 
veteran's claim for service connection for PTSD.  


FINDINGS OF FACTS

1.  The veteran had service in Vietnam and engaged in combat 
with the enemy during service.   

2.  The medical evidence establishes that the veteran has 
PTSD and that it is related to one or more combat stressors 
in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's behalf, 
PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107, 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran served in Vietnam from 
April 1970 to May 1971.  His awards and decorations include 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
The veteran's personnel records reflect that he was awarded 
the Combat Infantry Badge.  His DD Form 214 shows that he has 
been awarded an Air Medal.  His military occupational 
specialty was a light weapons infantryman.  
Service medical records are negative for complaints, 
findings, or diagnoses pertaining to a psychiatric 
disability.  

VA outpatient treatment records dated from November 1993 to 
January 1994 show PTSD diagnoses.  

An official examination was conducted in July 1995.  The 
examiner considered the veteran's report of his war 
experiences and his DD Form 214.  A number of psychological 
tests were conducted.  The veteran reported that he learned 
about PTSD from doctor when hitchhiking.  As to stressors, 
the veteran reported an invasion in Cambodia where he was on 
a second helicopter.  The first helicopter landed in a bomb 
crater, and the veteran's helicopter came under attack when 
it started to land, and the pilot pulled up and returned to 
base camp where the veteran was dispatched with his unit back 
to the same location in a new helicopter.  The veteran 
indicated that his unit joined an ensuing battle and that one 
of his buddies was killed.  After the battle, the veteran 
indicated that he became the point man for his unit, that he 
did so until his tour was completed, and that he spent the 
majority of his time in the bush.  The examiner concluded 
that the evaluation failed to substantiate a diagnosis of 
PTSD.  The diagnostic impression was Axis I-no diagnosis and 
Axis II-schizoid traits.  

A July 1996 VA psychiatric examination was conducted.  The 
examiner noted that the aforenoted July 1995 psychological 
evaluation indicated that the results of the evaluation 
failed to substantiate a diagnosis of PTSD.  The examiner 
indicated that PTSD was not diagnosed on his examination.  

A VA clinical psychologist stated in August 1998 that he had 
examined the veteran and that the veteran was found to have 
PTSD.  

The report of a VA psychological examination in July 1999 
shows that the examiner reviewed the veteran's records, 
administered a battery of psychometric testing, and conducted 
a clinical interview.  At that time, the veteran reported 
that his unit was sent to an area that was overrun, that a 
friend named "Monty Gates" was killed during combat with 
the enemy soldiers.  The veteran further added that his 
platoon was ambushed at a time when he was on rest and 
relaxation and that nine of his comrades were killed.  At the 
conclusion of a mental status examination and the 
psychological testing, the examiner reported that the 
clinical findings and test results supported a primary Axis I 
diagnosis of PTSD and major depressive disorder and Axis IV 
stressors included exposure to war.  

In September 1999 the veteran was a VA psychiatric 
examination.  A number of psychological evaluations were 
administered, and the veteran's claims folder was reviewed.  
The veteran reported that he was involved in fighting in 
Cambodia where his best friend was killed.  The veteran 
further indicated that he was assigned as a point man and 
that he was often in the bush alone.  Based on the 
psychological studies and a mental status examination, the 
examiner summarized that the veteran did not meet the 
criteria for PTSD.  It was noted that the veteran's problems 
appeared to be more chronic and stemmed from a personality 
adjustment rather than experiences described in Vietnam.  The 
diagnostic impression included Axis I alcohol abuse, 
marijuana abuse, rule out malingering; Axis II-personality 
disorder, not otherwise specified with anti-social and 
schizoid traits.  

In February 2000, the veteran testified at a personal hearing 
before a hearing officer.  At that hearing, the veteran 
described the stressors that he experienced service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims that he developed PTSD as a result of 
service in Vietnam and that he experienced a number of 
stressors associated with having engaged in combat with the 
enemy.  The evidence shows that the veteran was awarded the 
combat infantry badge and air medal which are recognized as 
awards connoting combat in service.  Therefore, it is 
established that the veteran experienced stressors in service 
associated with having engaged in combat with the enemy.  

The essential question here is whether the veteran has PTSD.  
There are three VA opinions which provide that the veteran 
has PTSD.  They consist of the VA outpatient treatment 
records, the 1998 statement from a VA clinical psychologist, 
and the July 1999 VA psychologists examination.  The evidence 
also consists of three VA medical opinions that the medical 
evidence does not support a diagnosis of PTSD:  (1) the July 
1995 examination which provided a diagnosis of schizoid 
traits; (2) the July 1996 VA examination wherein the examiner 
adopted the findings of the July 1995 examination; (3) and 
the current September 1999 examination that provided an Axis 
I diagnosis of alcohol abuse, marijuana abuse, rule out 
malingering, and Axis II personality disorder, not otherwise 
specified with anti-social and schizoid traits.  In denying 
the veteran's claim, the RO determined that the September 
1999 examination had more probative value in that the 
examiner reviewed the veteran's claims file.  The Board 
notes, however, that the examiner in July 1999 reviewed the 
veteran's file and related the veteran's PTSD to war 
exposure.  In weighing the evidence, the Board notes that the 
medical opinions which were rendered are in relative 
equipoise regarding the current existence of PTSD.  According 
the veteran the benefit of doubt, service connection for PTSD 
is warranted.  38 U.S.C.A. §§ 1110, 5107, 1154(b); 38 C.F.R. 
§ 3.304(f).


ORDER

Service connection for PTSD is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

